Denny, C.J.
We think G.S. 15-146 requires that an indictment for subornation of perjury should charge that the defendant did unlawfully, wilfully, and feloniously procure another to wilfully and corruptly commit perjury; that said indictment should designate the court and the nature of the case wherein the alleged perjury occurred, and to set out either the false statement or statements defendant is alleged to have procured another to make, or that the defendant knew said statement or statements to be false, or that he was ignorant as to whether or not such statement or statements were true. S. v. Lucas, 244 N.C. 53, 92 S.E. 2d 401.
It will be noted that the bill of indictment in this case does not charge defendant Ed Watkins with procuring Billy Eason to wilfully and corruptly commit perjury.
An examination of the record in the case of S. v. Lucas, 247 N.C. 208, 100 S.E. 2d 366, in which this Court held that the bill of indictment had been drawn in conformity with the requirements prescribed in G.S. 15-145 and G.S. 15-146, discloses that the bill charged the defendant “did unlawfully, wilfully, and feloniously procure one J. D. Stancil wilfully and corruptly (to) commit the felony of perjury,” et cetera.
Furthermore, if there was subornation of perjury or perjury committed in connection with case No. 9283, in which Billy Eason alone was charged with breaking, entering, larceny, and receiving, it would be the better practice to obtain a separate bill of indictment as to such charge.
We think the motion to quash should be upheld.
The Solicitor may procure a proper bill of indictment or such bills of indictment as the facts may warrant.
Affirmed.
ShaRP, J., took no part in the consideration or decision of this case.